UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2349


MARIA LUISA CHAVEZ,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 12, 2014             Decided:   October 8, 2014


Before SHEDD and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Kristina M. Campbell, Emily C.T. Ngara, UNIVERSITY OF THE
DISTRICT OF COLUMBIA, Washington, D.C., for Petitioner.    Stuart
F. Delery, Assistant Attorney General, Civil Division, Terri J.
Scadron,   Assistant  Director,   Anthony   W.  Norwood,   Senior
Litigation Counsel, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Maria Luisa Chavez, a native and citizen of El Salvador,

petitions for review of a decision by the Board of Immigration

Appeals   (BIA)      finding     her           statutorily     ineligible        for

cancellation    of   removal   under       8    U.S.C.   §   1229b(a).     For   the

following reasons, we deny her petition.

                                       I.

    Chavez entered the United States without inspection in July

1989. In 1992, Chavez was granted Temporary Protective Status

(TPS) because of the ongoing armed conflict in El Salvador. 1

Chavez remained in the United States, eventually adjusting her

status in 2006 to Legal Permanent Resident (LPR). Later in 2006,

after receiving her LPR status, Chavez traveled to El Salvador

to visit family and reentered the United States on November 19.

     On December 4, 2007, Chavez was convicted of petit larceny,

in violation of Va. Code § 18.2-96. Due to this conviction,

Immigration    and   Customs   Enforcement         placed    Chavez   in   removal

proceedings for committing a crime involving moral turpitude.

See 8 U.S.C. § 1227(a)(2)(A)(i). Chavez moved to cancel removal


     1
       The TPS program permits aliens to remain in the United
States if their home country is in a state of upheaval due to an
ongoing armed conflict, a natural disaster, or a similar event.
An individual granted TPS is not subject to removal and is
authorized to work in the United States.            8 U.S.C. §
1254a(a),(b).



                                       2
under 8 U.S.C. § 1229b(a), 2 and had her case adjudicated by an

Immigration Judge (IJ). The IJ held that Chavez was statutorily

ineligible        for    cancellation         of       removal       because       she   was     not

“admitted” until she returned to the country after receiving LPR

status      in     November     2006.     Because             the     parties       agreed      that

Chavez’s “stop time” date 3 was October 14, 2007 — the date she

committed the offense underlying her petit larceny conviction —

she   had        only   one    year      of    continuous             residence        after     her

admission. Accordingly, the IJ held she could not show that she

had “resided in the United States continuously for 7 years” and

was statutorily barred from cancelling her removal. 4

      Chavez       timely     appealed        to       the    BIA,    which       affirmed      in   a

single-judge order.              The BIA found that Chavez had not been

“admitted”        until     November      2006         and     that       she   thus     failed      §

1229b(a)(2)’s           residence      requirement.                 The     BIA     specifically

rejected     Chavez’s         argument    that          she    was    “admitted”         when    she


      2
       The statute provides for cancellation of removal if the
alien (1) has been lawfully admitted for permanent residence for
not less than 5 years; (2) has resided in the United States
continuously for 7 years after having been admitted in any
status; and (3) has not been convicted of any aggravated felony.
      3
       The stop time rule of 8 U.S.C. § 1229b(d)(1) provides that
the continuous residence requirement for cancellation of removal
stops on the date of the offense giving rise to removal.
      4
       The IJ further noted that, if Chavez was not statutorily
ineligible, it would have used its discretion to grant Chavez’s
cancellation request.



                                                   3
received TPS in 1992, explaining that “a grant of TPS does not

involve the lawful entry of an alien into the United States” and

is thus “not an admission for purposes” of the statute. (J.A. 4)

(internal quotation marks omitted).

                                          II.

       In her petition for review, Chavez argues: (1) that she was

“admitted in any status” when she was granted TPS; and (2) that,

under    §     1254a(e),    she    does   not    have      to    show    that   she   was

“admitted” to satisfy the residency requirement. We address each

in     turn,     reviewing        the   BIA’s      legal        conclusions—including

questions       of   statutory     interpretation—de        novo.       Bracamontes    v.

Holder, 675 F.3d 380, 384 (4th Cir. 2012). “When interpreting

statutes we start with the plain language.” U.S. Dep’t of Labor

v. N.C. Growers Ass’n, 377 F.3d 345, 350 (4th Cir. 2004). “It is

well established that when the statute’s language is plain, the

sole    function       of   the    courts-at     least     where     the   disposition

required by the text is not absurd-is to enforce it according to

its terms.” Lamie v. United States Tr., 540 U.S. 526, 534 (2004)

(internal quotation marks omitted).

       Section       1229b(a)     provides   for    “[c]ancellation        of   removal

for certain permanent residents” if the alien has, inter alia,

“resided in the United States continuously for 7 years after

having been admitted in any status.” 8 U.S.C. § 1229b(a)(2). The

BIA determined that Chavez was ineligible for cancellation of

                                             4
removal under § 1229b(a)(2) because she had not been “admitted

in any status” until November 2006. We agree.

       In Bracamontes, we addressed whether, under the Immigration

and    Naturalization    Act,    the    terms    “admission”    and    “admitted”

included     an   adjustment     of    status.   We    began   by   finding    the

statutory language unambiguous, noting that “‘[a]dmission’ and

‘admitted’ are defined as ‘with respect to an alien, the lawful

entry of the alien into the United States after inspection and

authorization by an immigration officer.’” Bracamontes, 675 F.3d

at 385 (quoting 8 U.S.C. § 1101(a)(13)(A)). This definition, we

continued, did not include an adjustment of status, because an

adjustment of status involved paperwork, not a physical border

crossing coupled with an inspection. Id. at 385-86. That is,

“both [admission and admitted] contemplate a physical crossing

of    the   border   following   the    sanction      and   approval   of   United

States authorities.” Id. at 385.

       Applying Bracamontes, we agree with the BIA that Chavez

cannot show that she was “admitted in any status” until November

2006, when she returned to the United States with LPR status.

Chavez’s grant of TPS in 1992 does not constitute an admission.

TPS is a status granted to residents of certain nations who are

already in the United States but cannot return to their nation.

8 U.S.C. § 1254a(a). An alien cannot be admitted to the United

States with TPS. Id. § 1254a(c)(5). Thus, Chavez’s grant of TPS

                                         5
in 1992 is not an admission under Bracamontes because it did not

involve a physical border crossing coupled with inspection by

immigration officials.

       In the alternative, Chavez contends that she does not have

to   show    that    she   was     “admitted”           to    trigger   the    residency

requirement because § 1254a(e) sets forth a separate requirement

for aliens with TPS. Section 1254a(e) explains that the period

of TPS “shall not be counted as a period of physical presence in

the United States for purposes of § 1229b(a) of this title,

unless . . . extreme hardship exists.” 8 U.S.C. § 1254a(e).

Chavez      argues   that,    if     TPS    is        not    an   admission     under    §

1229b(a)(2), § 1254a(e) is rendered superfluous—the ability to

count the TPS years upon a showing of extreme hardship is a

hollow one if the alien can never show she was admitted. See

Duncan v. Walker, 533 U.S. 167, 174 (2001) (admonishing that a

court should avoid a statutory interpretation that renders any

“clause,      sentence,      or    word     .     .     .    superfluous,      void,    or

insignificant”) (internal quotation marks omitted).

       Unfortunately for Chavez, § 1229b(a) and § 1254a(e) can be

read   together.     Chavez       assumes       that,       because   aliens   are     only

granted TPS after entering the United States, aliens with TPS

will never be able to establish that they were “admitted in any

status.” Chavez overlooks the fact, however, that aliens can

enter the United States with status, but later be granted TPS

                                            6
once they are in the United States. See Nelson v. Att’y Gen.,

685 F.3d 318, 323 (3d Cir. 2012) (noting “‘in any status’ phrase

could show congressional recognition that an alien may initially

be admitted to the United States in some other status (e.g. on a

student visa)”). For example, a student could enter on an F-1

student visa (a lawful status). That student will be “admitted

in any status,” because he will have used the visa to cross the

border and be inspected and authorized by immigration officials.

The student can then be granted TPS once he is in the United

States. In this example, because the student can show that he

was    “admitted      in     any    status,”        upon        a    showing     of    extreme

hardship, the student could use his time in TPS to satisfy the

residency requirement. Because the statutes can thus be read in

harmony, we reject Chavez’s interpretation of § 1254a(e), which

removes      the     “admitted      in    any       status”          requirement      from    §

1229b(a)(2). FDA v. Brown & Williamson Tobacco Corp., 529 U.S.
120,   133    (2000)        (explaining     that         courts       should    endeavor     to

“interpret         [each]     statute     as        a     symmetrical          and    coherent

regulatory scheme,” and “fit, if possible, all parts into an

harmonious whole”) (internal quotation marks omitted).

       Accordingly, to be eligible for cancellation of removal,

Chavez    must     show     seven   years      of       continuous        residence    in    the

United    States     after     being     “admitted         in       any   status.”    In    this

case, Chavez was admitted in November 2006 and her stop time

                                            7
date is in October 2007, leaving her short of the required seven

years.   The    BIA   correctly    found    that   she    was    ineligible     for

cancellation of removal.

                                     III.

      For the foregoing reasons, we deny the petition for review.

We   dispense    with   oral   argument     because      the    facts   and   legal

contentions     are   adequately    presented      in   the    materials      before

this court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                      8